Exhibit 10.3

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT made as of April 9, 2007 (“Effective Date”) by and
between BioMarin Pharmaceutical Inc., a Delaware corporation (the “Company”) and
Robert A. Baffi, Ph.D. (“Employee”).

WHEREAS, Company and Employee wish to amend and restate the current terms of
Employee’s terms of employment by the Company.

NOW THEREFORE, for good and valuable consideration (the receipt and adequacy of
which are hereby acknowledged and agreed) the parties hereby covenant and agree
as follows:

1. Title; Duties. The Company hereby employs the Employee as Senior Vice
President, Technical Operations to perform such duties consistent with his title
and position as may be determined and assigned to him by the Company’s Chief
Executive Officer (“CEO”). The Employee shall be based in Novato, California,
provided that Employee acknowledges that his job duties may require significant
travel.

2. Time and Effort. The Employee agrees to devote substantially all of his
professional employment time and effort to the performance of his duties as
Senior Vice President, Technical Operations for the Company and to perform such
other duties consistent with his title and position as are reasonably assigned
him from time to time by the CEO.

3. Term. The Company agrees to employ the Employee in accordance with the terms
of this Agreement, which terms shall be effective commencing on the Effective
Date and continuing thereafter until terminated pursuant to Section 6 or 7
hereof (the “Term” of this Agreement). A review of the Employee’s total
compensation will be made by the Board of Directors of the Company (“Board”) at
least annually in or about December of each year based on the overall
performance of the Company and the Company’s assessment of the Employee’s
contributions to the Company’s performance, although the Board shall not be
under any obligation to make adjustments other than pursuant to its discretion.

4. Compensation; Benefits.

(a) Base Salary. For all the services to be rendered by the Employee in any
capacity hereunder, including services as an executive officer, the Company
agrees to pay the Employee a base salary (“Base Salary”) of not less than two
hundred eighty-five thousand U.S. Dollars ($285,000) per annum. Base Salary
shall be payable in approximately equal installments in accordance with the
Company’s customary payroll practices. The foregoing annual compensation amount
may be, from time to time, adjusted above the Base Salary specified above by
action of the Board or appropriate Committee of the Board. In the event the Base
Salary is adjusted upward by the Board, such adjusted amount will be deemed to
be the new Base Salary.

(b) Bonus. The Employee shall be entitled to participate in the Company’s
generally applicable employee bonus program, with such targets and metrics as
may be approved by the Board from time to time.

(c) Benefits Plans. The Employee also shall participate fully in all insurance,
pension, retirement, deferred compensation, stock and stock option, stock
purchase or similar compensation and benefit plans and programs pursuant to the
terms of such plans or programs.

(d) Vacation. The Employee shall be entitled to annual paid vacation time of
four (4) weeks, accruing ratably over the course of each year of employment, to
be taken at such time or times as the Employee may select, consistent with his
obligations hereunder. Vacation days not taken during an applicable fiscal year
may be carried over to the extent permitted under the Company’s vacation policy
to the following fiscal year pursuant such policy.

(e) Expenses. The Company shall reimburse the Employee for all reasonable and
customary travel, business and entertainment expenses incurred in connection
with the Employee’s performance of his services hereunder in accordance with the
policies and procedures established by the Company.

(f) Withholding. The amounts payable pursuant to this Agreement shall be subject
to withholding for appropriate taxes, assessments or withholdings as required by
applicable law.



--------------------------------------------------------------------------------

5. Other Plans. The Company and the Employee hereby agree that nothing contained
herein is intended to or shall be deemed to affect any of the Employee’s rights
as a participant under any retirement, stock option, stock purchase, pension,
insurance, profit-sharing or similar plans of the Company now or hereafter
declared to be in effect. The Company recognizes that the Employee is induced to
execute this Agreement and to accept compensation at the rate set forth herein
in part because he expects to be a participant under such plans as are, from
time to time, in effect for the Company’s executives and/or employees in
general.

6. Termination for Cause; Resignation Without Good Reason.

(a) Termination for Cause. This Agreement may be terminated for Cause (as
defined below) by the Company before the expiration of the Term provided for
herein if, during the Term of this Agreement, the Employee (i) materially
violates the provisions of the Non-Competition Agreement or the Confidentiality
Agreements between the Company and Employee, (ii) is convicted of, or pleads
nolo contendere to, any crime involving misuse or misappropriation of money or
other property of the Company or any felony; (iii) exhibits repeated willful or
wanton failure or refusal to perform his duties in furtherance of the Company’s
business interest or in accordance with this Agreement, which failure or refusal
is not remedied by the Employee within thirty (30) days after notice from the
Company; (iv) commits an intentional tort against the Company, which materially
adversely affects the business of the Company; (v) commits any flagrant act of
dishonesty or disloyalty or any act involving gross moral turpitude, which
materially adversely affects the business of the Company; or (vi) exhibits
immoderate use of alcohol or drugs which, in the opinion of an independent
physician selected by the Company, impairs the Employee’s ability to perform his
duties hereunder (all of the foregoing clauses (i) through (vi) constituting
reasons for termination for “Cause”), provided that unsatisfactory business
performance of the Company, or mere inefficiency, or good faith errors in
judgment or discretion by the Employee shall not constitute grounds for
termination for Cause hereunder. In the event of a termination for Cause, the
Company may by written notice immediately terminate his employment and, in that
event, the Company shall be obligated only to pay the Employee the compensation
due him up to the date of termination, all accrued, vested or earned benefits
under any applicable benefit plan and any other compensation to which the
Employee is entitled under Section 4 up to and ending on the date of the
Employee’s termination.

(b) Resignation Without Good Reason. The benefits and compensation set forth in
Section 6(a) are the only compensation and benefits that the Employee will
receive in the event that Employee resigns without Good Reason (as defined
below). If the Employee resigns without Good Reason prior to a Change in Control
(as defined in the Company’s Change of Control Policy), the Employee agrees to
give the Company at least four (4) weeks’ prior notice and in exchange the
Company agrees to pay the Employee for all compensation Employee would be
entitled to pursuant to Section 4 for such four (4)-week period as if Employee
had not resigned without Good Reason. Any resignation of the Employee hereunder,
whether for Good Reason or otherwise, shall be deemed to include a resignation
from all positions and in all capacities with the Company and its subsidiaries,
including, without limitation, membership on the boards of directors (and
committees thereof) of subsidiaries of the Company, and the Employee shall
execute such documentation as requested by the Company with respect thereto.

7. Termination Without Cause; Resignation For Good Reason; Disability; Death.

(a) Termination Without Cause; Resignation For Good Reason. The Company may
terminate the Employee’s employment at any time for any reason or no reason,
upon written notice to the Employee. If (i) the Company terminates the
Employee’s employment without Cause at any time prior to the end of the Term of
the Agreement, or (ii) the Employee provides the Company with written notice (a
“Notice of Termination”) of his resignation for Good Reason (as defined below)
at least four (4) weeks prior to the date of termination, or (iii) there is a
substantial change in the financial condition of the Company as evidenced only
by the Company filing a petition for reorganization under any bankruptcy,
insolvency, reorganization or similar law or making an assignment for the
benefit of creditors, then the Employee shall receive the Termination
Compensation (as defined below).

(b) Resignation for Good Reason. A resignation for any one or more of the
following events, without the written consent of Employee or his approval of
such event in his capacity as Senior Vice President, Technical Operations shall
be referred to herein as “Good Reason”:

(i) a change in the Employee’s title or a substantial reduction in the
Employee’s duties, status, in either case by reference to the position held by
the Employee on the Effective Date;

(ii) a relocation of the Employee’s assigned office more than fifty (50) miles
from its then-current location;

(iii) any decrease in the Employee’s Base Salary or a material decrease in his
Company benefits in the aggregate, other than as part of a reduction (not
exceeding twenty-five percent) that equitably applies to all of the Company’s
executive officers;



--------------------------------------------------------------------------------

(iv) a failure by any successor-in-interest to assume the Company’s obligations
under this Agreement; or

(v) a material breach of this Agreement by the Company;

provided, however, that an event that is or would constitute grounds for a
resignation for Good Reason shall not constitute such grounds for a resignation
for Good Reason if: (1) the Employee does not send a Notice of Termination to
the Company within forty-five (45) days after the event occurs; or (2) the
Company reverses the action or cures the default that constitutes Good Reason
within twenty (20) days after the delivery of the Notice of Termination.

(c) Termination Compensation. For purposes of this Agreement, the term
“Termination Compensation” shall mean: (i) one hundred percent (100%) of
Employee’s then current annual base salary plus (ii) one hundred percent
(100%) of the greater of the actual cash bonus paid to employee attributable to
the prior year’s service or Employee’s target cash bonus for the current year,
all of which shall be payable in a lump sum within 2 weeks after separation of
employment, conditioned on Employee executing the Company’s standard form
severance and release agreement, and shall be subject to customary withholding
and other applicable payroll processes.

(d) Employee’s Disability. The Company shall be entitled, by providing written
notice to the Employee, to terminate the Employee’s employment under this
Agreement if the Employee shall become permanently disabled such that he is
unable to carry out his duties hereunder for four (4) consecutive calendar
months or for a period aggregating one hundred twenty (120) days in any period
of twelve (12) consecutive calendar months. If the Employee is eligible to
receive benefits under the Company’s Long-Term Disability Plan, then the Company
will pay the Employee additional compensation so that the total received by the
Employee (after taking into consideration the amounts payable to the Employee
under the Long-Term Disability Plan) equals the Termination Compensation. If the
Employee is not eligible to receive benefits under such plan, then he will upon
termination of his employment for permanent disability be entitled to receive
the full Termination Compensation. Any delay or forbearance by the Company in
exercising any such right to terminate this Agreement shall not constitute a
waiver thereof.

(e) Employee’s Death. The Employee’s employment will immediately terminate upon
the death of the Employee. The Employee’s surviving designated beneficiary, or,
if none, the Employee’s estate, shall be entitled to receive the compensation
due the Employee up to the date of the Employee’s death, all accrued, vested or
earned benefits under any applicable benefit plan and any other compensation to
which the Employee is entitled under this Agreement up to and ending on the date
of the Employee’s death.

8. Choice of Law; Venue. This Agreement shall be construed and performed in
accordance to the laws (but not the conflicts of laws) of the State of
California. Venue of any proceeding shall be exclusively in the County of Marin
in the foregoing state, and both parties consent and agree to such exclusive
venue.

9. Arbitration.

(a) The Employee and the Company understand that litigation is a costly and
time-consuming process and agree that they will exclusively resolve any disputes
between them by binding arbitration. The Employee and the Company understand
that this agreement to arbitrate covers all disputes that the Company may have
against the Employee, or that the Employee might have against the Company or its
related entities or employees, including those that relate to the Employee’s
employment or termination of employment (for example claims of unlawful
discrimination or harassment).

(b) The arbitration will be conducted by an impartial arbitrator experienced in
employment law (selected from either the JAMS or the American Arbitration
Association (at the Company’s election) panel of arbitrators) in accordance with
the applicable entity’s then current employment arbitration rules (except as
otherwise provided in this agreement or unless the parties agree to use the
then-current commercial arbitration rules). The Employee and the Company waive
the right to institute a court action, except for requests for injunctive relief
pending arbitration, and understand that they are giving up their right to a
jury trial. The parties shall be entitled to reasonable discovery. The
arbitrator’s award and opinion shall be in writing and in the form typically
rendered in labor and employment arbitrations.

(c) The Company will pay any filing fee and the fees and costs of the
arbitrator, unless the Employee initiates the claim, in which case the Employee
only will be required to contribute an amount equal to the filing fee for a
claim initiated in a court of general jurisdiction in the State of California.
The Employee and the Company each shall be responsible for their own attorneys’
fees and costs; provided, however, the arbitrator may award attorneys’ fees to
the prevailing party, if permitted by applicable law. This arbitration agreement
does not prohibit either the Employee or the Company from filing a claim with an
administrative agency (e.g., the EEOC), nor does it apply to claims for workers’
compensation or unemployment benefits, or claims for benefits under an employee
welfare or pension plan that specifies a different dispute resolution procedure.
The arbitration shall take place in Marin County, California unless the Employee
and the Company agree otherwise.

 



--------------------------------------------------------------------------------

10. Notices. All notices provided for or permitted to be given pursuant to this
Agreement must be in writing. All notices shall be given to the other party by
personal delivery, overnight courier (with receipt signature), or facsimile
transmission (with “answerback” confirmation of transmission), to the Company or
the Employee at the Company’s principal executive offices if to the Company or
to the residential address of the Employee as contained in Employee’s personnel
file if to Employee. Each such notice shall be deemed effective upon the date of
actual receipt in the case of personal delivery, receipt signature in the case
of overnight courier, or confirmation of transmission in the case of facsimile.

11. Entire Agreement; Amendment. This Agreement contains the sole and entire
agreement of the parties and supersedes all prior agreements and understandings
between the Employee and the Company and cannot be modified or changed by any
oral or verbal promise or statement by whomsoever made; nor shall any written
modification of it be binding upon the Company until such written modification
shall have been approved in writing by the CEO or the Board.

12. Waiver; Consent. In the event any term or condition contained in this
Agreement should be breached by any party and thereafter waived or consented to
by the other party, which waiver or consent must be effectuated by a written
instrument signed by the party against whom any waiver or consent is sought
(and, in the case of the Company, approved by the CEO or the Board), such waiver
or consent shall be limited to the particular breach so waived or consented to
and shall not be deemed to waive or consent to any other breach occurring prior
or subsequent to the breach so waived or consented to.

13. Severability. If any provisions of this Agreement or the application thereof
to any person or circumstances shall be invalid or unenforceable to any extent,
the remainder of this Agreement and the application of such provisions to other
persons or circumstances shall not be affected thereby and shall be enforced to
the extent permitted by law.

14. Survival. The provisions hereof which are to be performed or observed after
the termination of this Agreement, and the representations, covenants and
agreements of the parties contained herein with respect thereto shall survive
the termination of this Agreement and be effective according to their terms.

15. Successors. All of the terms and provisions of this Agreement shall be
binding upon and shall inure to the benefit of and be enforceable by and against
the parties to this Agreement and the respective heirs, executors, and
successors in interest; provided, however, that the duties of the Employee
hereunder are personal in nature and may not be delegated without a written
consent of the Company.

16. Assignment. This Agreement and the rights and benefits contained herein may
not be assigned by either party hereto, except by the Company in connection with
a merger, consolidation, share exchange, business combination or other
reorganization of the Company or a sale of all or substantially all of the
Company’s business or assets.

17. Certain Representations, Covenants and Acknowledgements.

(a) The Employee represents that he is not subject to any employment,
confidentiality, or other agreement or restriction that would prevent him from
fully satisfying his duties under this Agreement or that would be violated if he
did so.

(b) Without the Company’s prior written approval, the Employee agrees not to:
(i) disclose proprietary information belonging to a former employer or other
entity without its written permission; (ii) contact any former employer’s
customers or employees to solicit their business or employment on behalf of the
Company; or (iii) distribute announcements about or otherwise publicize his
employment with the Company.

(c) The Employee acknowledges that he is free to seek advice from independent
counsel with respect to this Agreement and the Employee has obtained such
advice. The Employee is not relying on any representation or advice from the
Company or any of its officers, directors, attorneys or other representatives
regarding this Agreement, its content or effect.

18. Construction. The masculine pronoun, wherever used herein, shall be
construed to include the feminine and the neuter, where appropriate. The
singular form, wherever used herein, shall be construed to include the plural,
where appropriate.

19. Drafting. The parties represent and acknowledge that they both have
participated in the preparation and drafting of this Agreement and have each
given their approval to all of the language contained in this Agreement, and it
is expressly agreed and acknowledged that if either party later claims that
there is an ambiguity in the language of this Agreement, there shall be no
presumption that such ambiguity be construed for or against either party hereto.



--------------------------------------------------------------------------------

20. Counterparts. This Agreement may be executed and delivered (including by
facsimile transmission) in one or more counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument.

IN WITNESS WHEREOF, the parties to this Agreement have executed this Agreement
as of the date first written above.

 

BIOMARIN PHARMACEUTICAL INC.

  By:  

/s/ JEAN-JACQUES BIENAIMÉ

  Name:   Jean-Jacques Bienaimé   Its:   Chief Executive Officer  

EMPLOYEE

  By:  

/s/ ROBERT BAFFI

    Robert A. Baffi, Ph.D.  